DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-10, 12, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (U.S. Patent No. 8,336,766) in view of Swinfen (U.S. Patent Application Publication 2015/0186857 A1) and further in view of Kim et al. (Korean Patent Publication 10-0956194 B1).
Regarding claim 1, Miller teaches:
A system for protecting at least one element of an unattended transaction terminal, wherein said at least one element is a keypad and/ or a card reader (See Miller Col. 4, Lines 42-47 - describes an automated teller machine [ATM] as a type of unattended transaction terminal and different types of user interfaces that act as security measures and Figure 1 – keypad [32] and card reader [66]), wherein said system comprises at least the following components: 
a keypad and/or card reader protection component for protecting said keypad and/or card reader and interacting with at least one user of said unattended transaction terminal in order to detect an abnormality (See Miller Col. 11, Lines 5-22 - describes a system that uses variations in light radiation as part of the user experience during a transaction to verify authorized user behavior and conditions of the machine and Col. 12, Lines 5-63 - describes the system displaying a warning message on the screen to alert a user to unauthorized conditions of the system as measured by light emitters and sensors), said protection component comprising at least the following elements: 
a controller for controlling at least a color emitted by internal light sources for backlighting at least part of said keypad and/or card reader (See Miller Figure 9 – elements [66, 126, 128]; Col. 11, Lines 5-40 - describes a system that uses variations in light radiation as part of the user experience during a transaction to verify authorized user behavior and conditions of the machine, Figure 12 – elements [32, 252, 254, 256], Figure 13 – elements [254, 256, 258, 260], Col. 10, Lines 37-49 - describes a system that draws a user’s attention to a certain element of the system by changing the color of the light emitted by said element, flashing said light or using these light output variations in combination with other user sensory outputs [hearing and touch] and Col. 15, Lines 21-45 - describes a keypad backlighting system that illuminates spaces between and around the keys and contains a light diffusing layer of material that is translucent or otherwise partially limits light transmission); 
at least one message, relating to said backlighting, to be displayed on a screen of said unattended transaction terminal, said at least one message corresponding to the interacting with the at least one user; and 
a detector for detecting an abnormality according to said interacting (See Miller Col. 12, Lines 5-63 - describes the system displaying a warning message on the screen to alert a user to unauthorized conditions of the system as measured by light emitters and sensors), said detector delivering an alert or a response received to said displayed message being negative; and 
a checking component for checking that the detected abnormality represents a fraud on keypad and/or card reader, said checking component comprising at least the following components: 
a controller for controlling a light source external to said keypad and/or card reader, said external light source being distinct from the internal light sources for backlighting and from the screen of said unattended transaction terminal; and
a brightness sensor for analyzing a light intensity relating to the light source, delivering a decision to validate that said detected abnormality represents a fraud on the keypad and/or card reader in response to said analyzed light intensity being not in accordance with a reference light intensity (See Miller Col. 4 line 42-59 - describes various user interface devices including at least a display screen showing system generated messages to a user and a keypad allowing said user to respond to said messages or validate operating conditions of the system, Col. 11 line 5 - Col. 13, line 31 - describes the system displaying a warning message on a screen to alert a user to unauthorized conditions of the system, such as a fraud device placed over the card reader, as measured by light emitters and sensors, wherein, said message displayed on the screen is an external illumination that is distinct from the internal light sources backlighting the card reader.  The system prompts the user for input to verify the illumination of lights around a card reader slot to determine if an unauthorized reading device is attached to said card reader.  If an unauthorized device is detected [via radiation sensing devices (128) as shown on the exterior face of the card reader slot], then the system will send a status message to a service provider to indicate an issue with normal operation has occurred and Col. 18 line 33-55 - describes the system using infrared emitters [light source] and cameras to detect a user’s gaze to determine which area of the display screen said user’s eyes are directed, wherein said infrared emitters and cameras are adjacent to said display screen [therefore distinct from it] and the intent of this feature is to reduce the fraudulent interception of inputs from said user).
While Miller teaches multiple systems and methods for protecting the components of an ATM terminal, Miller does not explicitly teach that a protection parameter maybe based on no response to said displayed message being received before expiry of a predetermined time.  This is taught by Swinfen (See ¶ [0201] - describes a system using time expiration as governing user inputs responding to messages displayed on a screen as a security measure in ATMs, and that this practice is normal, or well known in the art).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a timed user response requirement to verify a message from the user interface as noted in Swinfen in the invention of Miller because the use of timeouts is a common practice in ATM transactions.
While Miller teaches multiple systems and methods for protecting the components of an ATM terminal including changing backlighting colors, warning messages and random code generation, Miller does not explicitly teach said color being randomly selected or that said messages relate to said backlighting color.  This is taught by Kim (See page 2-2nd¶ - describes a system to prevent skimming at an ATM based on random color generation, wherein said colors are checked by a user of said ATM to verify the colors displayed match the colors projected by the system to authenticate the operating conditions of an instant transaction attempt and page 3 - describes the system displaying a warning message if said colors do not match).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate random color generation as an ATM protection measure in a system for protecting ATMs that uses color variation and other randomly generated security measures to enhance the security of said system, thereby improving the accuracy and efficiency of said system.
Regarding claim 6, modified Miller teaches:
The system according to claim 1, comprising a receiver for receiving at least one triggering command to trigger said protection component, coming from a module for protecting said unattended transaction terminal (See Miller Figure 11 and Col. 12, lines 5-63 and Col. 13, lines 1-14 - describes a process of activating the elements [126] and [128] and providing a warning based on the detected radiation is automatically performed, i.e. triggered, when the insertion of a card into the slot is detected).
Regarding claim 7, modified Miller teaches:
The system according to claim 6, wherein said receiver and/or said protection component are implemented in said keypad and/or card reader (See Miller Figure 9 and Col. 11, lines 5-27 which teaches where the elements [126] and [128] are installed in the card slot housing [66]).	
Regarding claim 8, modified Miller teaches:
The system according to claim 1, wherein said controller furthermore performs intermittent activation of at least one light source internal to said keypad and/or card reader (See Miller Col. 10, Lines 37-49 - describes a system that draws a user’s attention to a certain element of the system by changing the color of the light emitted by said element, flashing said light or using these light output variations in combination with other user sensory outputs [hearing and touch]).
Regarding claim 9, modified Miller teaches:
The system according to claim 1, comprising a backlighting component for backlighting at least part of said keypad and/or card reader, said backlighting component belonging to the group consisting of: 
- a light guide around at least part of said keypad and/or card reader; 
- a structure composed of a plastic part, connected to at least one light source internal to said keypad and/or card reader, placed on an impact-resistant white part;
- a structure composed of a light-diffusing part, connected to at least one light source internal to said keypad and/or card reader, a light-diffusing frosted film and an impact-resistant protective part; 
- a light source disposed under at least one key of said keypad and/or card reader, when the latter is a keypad (See Miller Figure 12 – elements [32, 252, 254, 256], Figure 13 – elements [254, 256, 258, 260]; Col. 15, Lines 21-45 - describes a keypad backlighting system that illuminates spaces between and around the keys and contains a light diffusing layer of material that is translucent or otherwise partially limits light transmission).
Regarding claims 10 and 12, Miller teaches:
A method/ computer-readable and non-transitory storage medium, storing a computer program product thereon, which when executed by a processor of a protection system configure the protection system to perform a method for protecting at least one element of an unattended transaction terminal, wherein at least one element is a keypad and/or card reader (See Miller Col. 4, Lines 42-47 - describes an automated teller machine [ATM] as a type of unattended transaction terminal and different types of user interfaces that act as security measures), wherein said method comprises: 
protecting said keypad and/or card reader and interacting with at least one user of said unattended transaction terminal in order to detect an abnormality, comprising (See Miller Col. 11, Lines 5-22 - describes a system that uses variations in light radiation as part of the user experience during a transaction to verify authorized user behavior and conditions of the machine and Col. 12, Lines 5-63 - describes the system displaying a warning message on the screen to alert a user to unauthorized conditions of the system as measured by light emitters and sensors): 
controlling at least a color emitted by internal light sources for backlighting at least part of said keypad and/or card reader (See Miller Figure 9 – elements [66, 126, 128]; Col. 11, Lines 5-40 - describes a system that uses variations in light radiation as part of the user experience during a transaction to verify authorized user behavior and conditions of the machine, Figure 12 – elements [32, 252, 254, 256], Figure 13 – elements [254, 256, 258, 260], Col. 10, Lines 37-49 - describes a system that draws a user’s attention to a certain element of the system by changing the color of the light emitted by said element, flashing said light or using these light output variations in combination with other user sensory outputs [hearing and touch] and Col. 15, Lines 21-45 - describes a keypad backlighting system that illuminates spaces between and around the keys and contains a light diffusing layer of material that is translucent or otherwise partially limits light transmission); 
displaying at least one message, relating to said backlighting on a screen of said unattended transaction terminal, said at least one message corresponding to the interacting with the at least one user; 
detecting an abnormality according to said interacting (See Miller Col. 12, Lines 5-63 - describes the system displaying a warning message on the screen to alert a user to unauthorized conditions of the system as measured by light emitters and sensors), or receiving a negative response from the user to said displayed message; and 
delivering an alert in response to detecting the abnormality; and
checking that the detected abnormality represents a fraud on the keypad and/or card reader, comprising: 
controlling an illumination of a light source that is external to said keypad and/or card reader, said external light source being distinct from the internal light sources for backlighting; and 
analyzing a light intensity, relating to the illumination of the light source; and
validating that said detected abnormality represents a fraud on the keypad and/or card reader in response to said analyzed light intensity being not in accordance with a reference light intensity (See Miller Col. 11, line 41 - Col. 13, line 31 - describes the system displaying a warning message on a screen to alert a user to unauthorized conditions of the system, such as a fraud device placed over the card reader, as measured by light emitters and sensors, wherein, said message displayed on the screen is an external illumination that is distinct from the internal light sources backlighting the card reader.  The system prompts the user for input to verify the illumination of lights around a card reader slot to determine if an unauthorized reading device is attached to said card reader.  If an unauthorized device is detected, then the system will send a status message to a service provider to indicate an issue with normal operation has occurred and Col. 4 line 42-59 - describes various user interface devices including at least a display screen showing system generated messages to a user and a keypad allowing said user to respond to said messages or validate operating conditions of the system).
While Miller teaches a multiple systems and methods for protecting the components of an ATM terminal, Miller does not explicitly teach that a protection parameter maybe based on not receiving a response from the at least one user to said displayed message before expiry of a predetermined period of time.  This is taught by Swinfen (See ¶ [0201] - describes a system using time expiration as governing user inputs responding to messages displayed on a screen as a security measure in ATMs, and that this practice is normal, or well known in the art).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a timed user response requirement to verify a message from the user interface as noted in Swinfen in the invention of Miller because the use of timeouts is a common practice in ATM transactions.
While Miller teaches multiple systems and methods for protecting the components of an ATM terminal including changing backlighting colors, warning messages and random code generation, Miller does not explicitly teach said color being randomly selected or that said messages relate to said backlighting color.  This is taught by Kim (See page 2-2nd¶ - describes a system to prevent skimming at an ATM based on random color generation, wherein said colors are checked by a user of said ATM to verify the colors displayed match the colors projected by the system to authenticate the operating conditions of an instant transaction attempt and page 3 - describes the system displaying a warning message if said colors do not match).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate random color generation as an ATM protection measure in a system for protecting ATMs that uses color variation and other randomly generated security measures to enhance the security of said system, thereby improving the accuracy and efficiency of said system.
Regarding claims 15 and 18, modified Miller teaches:
The storage medium of claim 12/ method of claim 10, wherein the at least one backlighting light source is selected from the group consisting of: 
- a light guide around at least part of said keypad and/or card reader; 
- a structure composed of a plastic part, connected to at least one light source internal to said keypad and/or card reader, placed on an impact-resistant white part; 
- a structure composed of a light-diffusing part, connected to at least one light source internal to said keypad and/or card reader, a light-diffusing frosted film and an impact-resistant protective part; and -7- 
- a light source disposed under at least one key of said keypad (See Miller Figure 12 – elements [32, 252, 254, 256], Figure 13 – elements [254, 256, 258, 260]; Col. 15, Lines 21-45 - describes a keypad backlighting system that illuminates spaces between and around the keys and contains a light diffusing layer of material that is translucent or otherwise partially limits light transmission).

Response to Arguments
Applicant's arguments filed on 11/02/2022 have been fully considered but they are not persuasive. 
In response to the applicant’s remarks concerning the previous rejection under 35 U.S.C. § 103:  
As described above, the applicant’s claims are not patentable under 35 U.S.C. § 103 because it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate features from Swinfen and Kim in the invention of Miller, as a whole.  
Contrary to the Applicant’s assertion that MILLER as cited or as a whole, does not recite using such a color as a parameter to detect an abnormality, by displaying a message on the screen of the unattended transaction terminal to ask the user whether the keypad/card reader does indeed appear in the expected color or that said color is selected randomly, these functions are taught by the combination of Miller, Swinfen and Kim as noted above regarding claims 1, 10 and 12.  Miller teaches delivering multiple types of alerts when certain conditions of ATM operation are not met or recognized by a user of said ATM, including changing the color of lighted components of the ATM and random code generation, while Swinfen teaches that it is normal practice for an ATM to require a response from a user before a threshold period of time expires.  Additionally, Kim teaches that said colors are randomly generated and warning messages are generated based on said colors matching or not matching through a series of color checks between a user and the controller of said ATM.  The Applicant is reminded that the citation of Miller, Swinfen and Kim needs to be considered as a whole, not just the sections cited by the examiner.    
For the purpose of examination, ATMs are broadly interpreted to be a type of an unattended transaction terminal, since they are typically unattended (except for maintenance or to resolve a variety of issues that may occur) and they conduct banking transactions. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW S WERONSKI whose telephone number is (571)272-5802. The examiner can normally be reached M-F 8 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 5712703923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW S WERONSKI/ Examiner, Art Unit 3687                                                                                                                                                                                             
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687